                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     Criminal No. 19-50(1) (ADM/TNL)
___________________________________

United States of America,

                             Plaintiff,            SUPPLEMENTAL MEMORANDUM
                                                   IN SUPPORT OF MOTION TO
vs.                                                SUPPRESS THE FRUITS OF AN
                                                   ILLEGAL SEARCH AND SEIZURE
Johntez Leondis Randle,

                             Defendant.

__________________________________

      Defendant, Johntez Randle, by and through his attorney, Thomas H. Shiah, Esq., has

moved the Court to suppress various fruits of an illegal search and seizure. In an abundance

of caution, Mr. Randle wishes to clarify that in addition to those fruits previously identified,

the following are also subject to suppression as fruits of the violation of his Fourth

Amendment rights:

         • All cell phones and computers recovered from the search of Mr. Randle’s person

            and his home, and all data recovered from examination of those devices.



Dated: October 7, 2019                      Respectfully submitted,

                                            S/Thomas H. Shiah
                                            Thomas H. Shiah #100365
                                            331 Second Ave South, Ste 705
                                            Minneapolis, Minnesota 55401
                                            (612) 338-0066

                                            ATTORNEY FOR DEFENDANT
